Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is responsive to the applicant's amendment submitted on 12/15/2021. Claims 1-2, 7, 11, 16, and 18-19 have been amended. Claim 17 has been canceled. Thus, claims 1-16 and 18-20 are currently pending in the instant application.
Allowable Subject Matter
Claims 1-16 and 18-20 are allowed.
The following is an examiner's statement of reasons for allowance. The prior art fails to teach or fairly suggest combination of elements recited in independent claims 1, 11, and 16 including:
“a first radical monitoring apparatus including a dielectric film arranged inside the process chamber and a sensor arranged inside the dielectric film, wherein the dielectric film in the process chamber surrounds sides of a plasma discharge space in the process chamber, and the sensor inside the dielectric film is configured to monitor plasma to thereby monitor a radical generated in the plasma” recites in claim 1, 
“a radical monitoring apparatus including a dielectric film at an inner wall of the pipe and arranged adjacent the RPS and a sensor arranged adjacent the dielectric film, wherein the dielectric film defines at least a portion of the inner wall of the pipe, and the sensor is on or adjacent the dielectric film and configured to monitor the plasma to thereby monitor a radical generated in the plasma” recites in claim 11, and 

Comparing to the prior art of the record, because none of the prior art references of the record, either stand alone or in combination, has taught or suggest the above mentioned features in combination with other limitations recited in the claims above. Therefore, the claims seemed patentable over the prior of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI N PHAM whose telephone number is (571)270-5518. The examiner can normally be reached M-F 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Thai Pham/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        12/21/2021